The defendant, Will Brown, was indicted and tried for the offense of murder in the first degree. He killed Fred Owens. The jury convicted him of murder in the first degree and fixed his punishment at imprisonment in the penitentiary for his life. He was adjudged guilty of the offense by the court and duly sentenced, and the sentence was not suspended pending this appeal. The appeal is from that judgment on the record proper, without a bill of exceptions. The record is in regular form, free from error, and the judgment must be and is affirmed. Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.